DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 is identical to claim 9.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Liu et al. (US 2019/0140489; “Liu”; reference of record). 
Regarding claim 11, Liu teaches a method of performing a measurement test in a wireless power transmitter (figures 2A/4A), comprising:
adjusting an input voltage (Vin) to a bridge circuit (204-210), the bridge circuit includes a first half bridge (204/208) with a first transistor (204) coupled between the input voltage and a first node (between 204/208) and a second transistor (208) coupled between the first node and a ground and a second half bridge (206/210) with a third transistor (206) coupled between the input voltage and a second node (between 206/210) and a fourth transistor (210) coupled between the second node and the ground;
setting up the bridge circuit (204-210) by turning the first transistor (204), the second transistor (208), and the third transistor (2016) off and turning the fourth transistor (210) on (Para. [0042]) to form an LC oscillating circuit (106/114) that includes a transmit coil (106) and a capacitor circuit (114) coupled between the first node and the second node;
enabling a measurement circuit (304 within 202; see figure 3) that is coupled to the transmit coil (106) and the capacitor circuit (114);

determining a result from the VDET voltage amplitude (Q factor; para. [0029]).
As for claims 12 and 13, Liu teaches wherein the transmit coil (106) is driven by the first half-bridge circuit (204/208) during power transfer;
wherein the transmit coil (106) is driven by the full-bridge circuit (204-210) formed by the first half-bridge circuit (204/208) and the second half-bridge circuit (206/210) during power transmission.
Regarding claims 14 and 15, Liu teaches wherein determining a result includes calculating a Q-factor from the VDET voltage amplitude (para. [0029]);
wherein determining a result includes detecting presence of a foreign object from an amplitude of the VDET voltage amplitude (para. [0023]).


 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Smith et al. (US 2019/0109499; “Smith”; reference of record).
Regarding claim 1, Liu teaches a wireless power transmitter (figures 2A/4A), comprising:
a transmit coil (106) coupled between a first node (between 204/208) and a second node (between 206/210);
a first half-bridge circuit (204/208) coupled between an input voltage (Vin) and a ground, the first half-bridge circuit including a first transistor (204) coupled between the input voltage and the first node and a second transistor (208) coupled between the first node and the ground;
a second half-bridge circuit (206/210) coupled between the input voltage (Vin) and the ground, the second half-bridge including a third transistor (206) coupled between the input voltage and the second node and a fourth transistor (210) coupled between the second node and the ground;
a capacitor circuit (114) coupled between the first node (between 204/208) and the second node (between 206/210);

a transmit driver (312-320 within 202; see figure 3) coupled to provide a control signal to the measurement circuit, the first half-bridge circuit, and the second half-bridge circuit,
wherein during a measurement test, the transmit driver (312/320) configures the first half bridge circuit (204/208) to turn the first transistor (204) and the second transistor (208) off (para. [0042]), configures the second half-bridge circuit (206/210) to turn the third transistor (206) off and turn the fourth transistor (210) on (para. [0042]), and enables the measurement circuit to form an LC oscillating circuit (106/114) between the input voltage and the ground that includes the transmit coil (106) and the capacitor circuit (114), monitors a sinusoidal voltage across the transmit coil (106) in the LC oscillating circuit to determine a voltage amplitude (V1) across the transmit coil (106), and determines a result from the voltage amplitude (V1) across the transmit coil (106).
Liu fails to teach the capacitor circuit having a plurality of capacitors.
However, it is well-known to those of ordinary skill in the art to form capacitor circuits within wireless transmitter bridge circuits with a plurality of capacitors. For example, see figure 4 of Smith.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of capacitors in the capacitor circuit of Liu because such a modification would have been merely implementing a well-known capacitor circuit structure for a wireless transmitter bridge circuit.

wherein the result is indication of presence of a foreign object (para. [0023]).
As for claim 7, Liu teaches the transmitter of claim 1, as detailed above, but fails to teach wherein the second half-bridge circuit is coupled to the second node through an inductor.
It is well-known to those of ordinary skill in the art to form wireless transmitter bridge circuits with transistors coupled to inductors. For example, see figure 4 of Smith.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add inductors coupled to the bridge transistors of Liu because such a modification would have been merely implementing a well-known wireless transmitter bridge configuration.
As for claim 8, Liu teaches the transmitter of claim 1, as detailed above, but fails to teach wherein the transmit coil is a configurable multi-coil system.
It is well-known to those of ordinary skill in the art to form wireless transmitter circuits with multiple coils. For example, see figure 5 and para. [0042] of Smith.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add coils to the transmitter of Liu because such a modification would have been merely implementing a well-known wireless transmitter configuration.
As for claim 9, Liu teaches wherein the transmit coil is configured for high power operation (The term “high power” is a relative term. However, without anything to 
Regarding claim 10, Liu teaches wherein the transmit driver (See figure 3) includes
a bridge driver (314-320) having a first driver (314-316) coupled to the first half-bridge and a second driver (318-320) coupled to the second half bridge;
an analog-to-digital converter (324) coupled to receive analog signals and provide digital signal; and
a processor (306), the processor coupled to the bridge driver and to the analog-to-digital converter, the processor executing instructions to
adjust the input voltage (Vin);
configure the first transistor and the second transistor of the first half-bridge circuit for the measurement test (para. [0042]);
configure the third transistor and the fourth transistor of the second half-bridge circuit for the measurement test (para. [0042]);
enable the measurement circuit (304);
receive the sinusoidal voltage (V1) during the measurement test; and
provide the voltage amplitude based on the sinusoidal voltage (Measured amplitude of V1).
As for claim 19, Liu teaches setting transistors includes setting transistors in the bridge circuit (204-210).
Liu fails to teach wherein the transmit coil is a configurable multi-coil system including transistors.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add coils to the transmitter of Liu because such a modification would have been merely implementing a well-known wireless transmitter configuration.
Regarding claim 20, Liu teaches wherein the transmit coil is configured for high power operation (The term “high power” is a relative term. However, without anything to compare it to, this term carries little weight. For purposes of examination, this term will be interpreted as higher than zero. The transmit coil of Liu meets this requirement).
As for claim 21, Liu teaches the transmitter of claim 1, as detailed above, but fails to teach wherein the first node is coupled to the first half-bridge circuit through an inductor.
It is well-known to those of ordinary skill in the art to form wireless transmitter bridge circuits with transistors coupled to inductors. For example, see figure 4 of Smith.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add inductors coupled to the bridge transistors of Liu because such a modification would have been merely implementing a well-known wireless transmitter bridge configuration.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu.
Regarding claim 16, Liu teaches Smith teaches internal diodes of transistors in the bridge circuit (See figure 2A).
Liu fails to teach wherein adjusting the input voltage to the bridge circuit includes setting the input voltage at a level that prevents conduction through internal diodes of transistors in the bridge circuit during the measurement test.
As would have been recognized by one of ordinary skill in the art, preventing conduction through these internal diodes ensures that no current flows in an undesired direction through the bridge transistors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prevent conduction through internal diodes in the bridge transistors of Liu because such a modification would have provided the benefit of preventing current flow in an undesired direction through the bridge transistors of Liu.

Allowable Subject Matter
Claims 4, 5, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Liu, fails to teach:
“wherein the capacitor circuit includes a capacitive divider formed in the LC oscillating circuit and the measurement circuit includes a bipolar junction transistor (BJT) coupled to the capacitive divider.”, as set forth in claim 4;
wherein the capacitor circuit includes a capacitive divider formed in the LC oscillating circuit and the measurement circuit includes an amplifier coupled to the capacitive divider.”, as set forth in claim 5;
“forming a capacitive divider in the LC oscillating circuit and wherein measuring the VDET voltage amplitude includes providing bipolar junction transistor (BJT) coupled to the capacitive divider.”, as set forth in claim 17; and
“forming a capacitive divider in the LC oscillating circuit and wherein measuring the VDET sinusoidal voltage includes providing an operational amplifier coupled to the capacitive divider.”, as set forth in claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        January 19, 2022